FILED
                             NOT FOR PUBLICATION                            APR 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TERRY DON EVANS,                                 No. 09-56925

               Plaintiff - Appellant,            D.C. No. 3:06-cv-00877-JM-RBB

  v.
                                                 MEMORANDUM *
WILLIAM B. KOLENDER, Sheriff; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Terry Don Evans, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion the district court’s discovery rulings,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002), and we affirm.

      Evans sent a letter to the district court requesting that the clerk process and

serve five enclosed subpoenas to non-parties, which Evans had attempted to mail

but were returned to him as undeliverable. In a Notice of Document Discrepancies,

the clerk noted that Evans’s request was “not grantable by Clerk without further

direction of the Judge,” and Magistrate Judge Brooks ordered that the letter be

rejected and not filed. Evans did not file a motion for the district court to issue a

subpoena duces tecum or order a U.S. Marshal to effect proper service, and has not

shown any resulting prejudice. Accordingly, his contention that the district court

refused to allow him to obtain documentary evidence by rejecting his letter request

to the clerk is unpersuasive. See Hallett, 296 F.3d at 751 (trial court’s broad

discretion “will not be disturbed except upon the clearest showing that denial of

discovery results in actual and substantial prejudice to the complaining litigant”);

see also Fed. R. Civ. P. 45(b) (service of subpoenas).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           2                                      09-56925